Title: To Thomas Jefferson from John Wayles Eppes, 14 June 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Eppington June 14. 1804.
          
          Your friendly letter of the 4th instant I received yesterday—I should earlier have written to you had I followed only the impulse of my feelings. It was not however my wish to add to your other cares anxiety for my poor little Orphans. Francis was extremely ill two days after my arrrival here, and his situation was the more distressing because I had not the sympathy or aid of any friends, the family being all absent—He is again entirely well. The little girl you know was in an unpleasant situation when she left Monticello—On her arrival here I sent for Doctr. Foushee who apprehended from the appearance of the irruption, that it was occasioned by some of the youthful follies of the Nurse—I would immediately have changed her on a suspicion of this kind, but from the recommendation of Doctr. Foushee who thought as the milk agreed perfectly well with the child, it was better to continue the Nurse and to give her medicine which would correct her habit and relieve the child—From the use of Sassaparella by the Nurse and a weak mercurical ointment to the irruption the child is almost well—It grows fast, is quite fat, notwithstanding the irruption, and is becoming daily more interesting—
          The period I fear will not soon arrive when I shall be able to feel any comfort in a home of my own—In looking forward to any arrangement of that kind the company of my children is the only circumstance which could make it tolerable—As soon as they are of an age to do without other cares than mine I propose either, carrying them to some convenient place for obtaining masters for their Education & making it my residence—Or to employ a person qualified to instruct them under my own eye—Until this period arrives my time will be passed principally at Eppington—To have my children with me will be my greatest comfort—For Patsy I have all the affection of a brother, nor is there a human being on earth who more highly estimates her talents, or knows more thoroughly the excellence of her heart and disposition—As visitors it will always give me pleasure to have my children with her as often as possible—While I live however they can never with my consent occupy any home but mine—My child at present wants only tenderness and attention—From my mother I am certain she will receive all that the warmest affection can bestow—When you retire from public life if it shall be your wish to have either of the children with you or both I shall consider your claim as equal to my own. They will be to you I hope as dear as to myself and between your house and Eppington my heart will never I hope learn to draw a line—
          With regard to the arrangements at Pant-ops you must act as you think best for the welfare of my children—I should like the levelling to be done as it would enable me to make some improvement of grass trees &c—As to the House if it would meet your convenience I would rather you would give Francis the value of it in land adjoining Pant-Ops—Or if you would take back the land laid off in Bedford & give to my daughter the value in such part of Lego as it may be equal to the House you proposed building at Pant-Ops and to the Bedford Land?—An arrangement of that kind would be much for the benefit of my children & probably not inconvenient to you—I am not anxious for a House at Pant-ops as such a one as would answer for any portion of the year I shall pass there I could erect without taking any thing from my children—I do not believe it would be in my power to obtain the consent of my Father or Mother for me to settle at that distance from them—What would have rendered any residence delightful to myself is lost for ever, and my own feelings do not I confess at present point to that spot as all the ideas of happiness I had formed for that place would in turn present to my view the miserable wreck that is left me—
          While my heart remains what it now is I shall always feel for you as a second Father and in passing with you as much of my time as circumstances will permit, shall be following only the impulse of my own feelings—While you continue in public life I shall always be able to pass some time with you during your stay at Monticello and to carry up the children—My mother promises to carry up the little girl in August. Patsy is with us and well—
          
          I reenclose to you Mrs. Adams’s letter—If I may judge of its excellence from the sensibility excited by its perusal, it contains the generous effusions of an excellent heart—The successful rival of her husband in public estimation could not under any circumstances excite sympathy in the breast of an ordinary female—A sound heart and a sound understanding could only under such circumstances have produced such a letter—In expressing towards her the sentiments of your heart you will of course know no limit but the extent of your feelings—How far under existing circumstances it may be prudent to indulge in the expression of any private feeling towards Mr. Adams is to me extremely doubtful—No possible event could I imagine excite in his bosom sympathy towards you—The thread of friendship between you is on his part broken never more to be united—He is extremely odious to your warmest friends and admirers, you might wound their feelings by expressions of attatchment, but never in his bosom can you excite more than the groan of disappointed ambition—The mind capable of receiving to its bosom a successful rival with his honours blooming round his brow is not to be found in the man who bore an implacable hatred to the living Franklin, who has not withdrawn that hatred even from his ashes—
          My father mother and all here Unite in friendly wishes for your health—
          Yours affectionately
          
            Jno: W: Eppes 
          
        